Montgomery, Judge.
Nothing remains to be added, in this case, to the decision .as contained in the syllabus. It is therefore here repeated.
*483A will, the first item of which conveys a life estate to one of the sisters of testatrix, with remainder to Charles C. Lowe, the son of such sister, in one-half of a plantation, said half lying on the east of the Warrenton road, and the second item of which, so far as is material to the consideration of this case, reads as follow: “I give and bequeath to Elizabeth Tarver, (another sister,) and Margaret Ann Tarver, (daughter of Elizabeth Tarver,) the portion of the plantation lying on the west side of the Warrenton road, adjoining lands belonging to Walter F. Lewis, Hugh Armstrong and others: Provided they come and live on it. If not, to remain with the other lot, and at the death of Elizabeth Tarver and Margaret Ann Tarver, that portion of land also to go to Charles C. Lowe,” conveys a fee in the land on the west of the Warrenton road to Elizabeth Tarver and Margaret Ann Tarver, upon their compliance with the condition, that is to say, upon their going upon the land to live.
Judgment affirmed.